                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 ERIC FRISCHHERTZ,                                 §
    Plaintiff                                      §
                                                   §
    v.                                             §        Case No. A-19-CV-1017-LY
 PHILLIP KING, MICHAEL LOONEY
                                                   §
 TRUCKING, LLC, SOKOL BELI, AND                    §
 WORLD CLASS EXPRESS, INC.,                        §
    Defendants

                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   Before this Court are Defendants’ Phillip King and Michael Looney Trucking, LLC’s Opposed

Motion to Transfer Venue, filed on October 25, 2019 (Dkt. No. 3), and Plaintiff’s Response to

Defendants’ Motion to Transfer Venue, filed on November 4, 2019 (Dkt. No 9). The Defendants

did not file a Reply. On November 5, 2019, the District Court referred the above motion and related

filings to the undersigned Magistrate Judge for Report and Recommendation pursuant to 28 U.S.C.

§ 636(b), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C of the Local Rules of the

United States District Court for the Western District of Texas.

                                    I.    BACKGROUND

   At 12:45 p.m. on May 11, 2019, Eric Frischhertz, M.D. (“Plaintiff”), a cardiologist practicing

and residing in Austin, Texas, was driving northbound in the 900 block of Interstate Highway 35

(“IH-35”) in Belton, Texas. At the same time, Phillip King (“King”), an Arkansas citizen and

employee of Michael Looney Trucking, LLC (“Looney”), an Arkansas corporation, was driving a

tractor trailer northbound on IH-35 a few vehicles ahead of Plaintiff. Plaintiff alleges that King

failed to slow down properly when traffic ahead of him slowed, and negligently crashed into two
vehicles in front of him. After this initial collision, Plaintiff alleges that Sokol Beli (“Beli”), a

Michigan citizen and employee of World Class Express, Inc. (“Express”), a Michigan corporation,

who was driving a tractor trailer a few vehicles behind Plaintiff, also failed to stop safely and struck

Plaintiff’s vehicle, propelling it into the center median and causing Plaintiff to suffer serious

personal injuries. Plaintiff alleges that he was taken by ambulance to an emergency room and

suffered “serious injuries with ongoing symptoms and medical treatment.” Dkt. No. 1-2 at p. 7.

    On August 30, 2019, Plaintiff filed this negligence lawsuit against King, Beli, Looney, and

Express in Travis County District Court, alleging that the collision was proximately caused by the

negligence of the Defendants and was the proximate cause of Plaintiff’s injuries and damages. See

Frischhertz v. King, D-1-GN-19-005721 (98th Dist. Ct., Travis County, Tex. Aug. 30, 2019). On

October 17, 2019, Defendants King and Looney (hereinafter “Defendants”) removed this case to

federal court on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332 as there is complete

diversity between the parties.

    Defendants have filed the instant Motion to Transfer Venue pursuant to 28 U.S.C. § 1404(a),

arguing that the lawsuit should be transferred to the Waco Division of the Western District of

Texas because the accident occurred in Belton, Texas, which is located in the Waco Division.

Although Belton is almost equidistant between Waco and Austin, Defendants argue that it would

be more convenient for the witnesses and parties to litigate this case in the Waco Division rather

than the Austin Division. Plaintiff disagrees and argues that Defendants have not met their burden

to show that this case should be transferred to the Waco Division. The Court agrees.




                                                     2
                                II.    STANDARD OF REVIEW

      Section 1404(a) provides that, “[f]or the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it

might have been brought.” 28 U.S.C. § 1404(a). The decision whether to transfer a case under

§ 1404(a) is a matter within the district court’s sound discretion. In re Volkswagen of America,

Inc., 545 F.3d 304, 311 (5th Cir. 2008).

      Because a plaintiff has the privilege of choosing the venue in which to file, the defendant bears

the burden of proving that a transfer of venue would be “clearly” more convenient for the parties

and witnesses and in the interest of justice. See In re Volkswagen of Am. Inc., 545 F.3d 305, 315

(5th Cir. 2008) (“Volkswagen II”); Schexnider v. McDermott Int’l, Inc., 817 F.2d 1159, 1163

(5th Cir. 1987) (stating that “there is ordinarily a strong presumption in favor of the plaintiff’s

choice of forum that may be overcome only when the private and public interest factors clearly

point towards trial in the alternative forum”). The defendant must show “good cause” for the

transfer. Volkswagen II, 545 F.3d at 315.

                 When viewed in the context of § 1404(a), to show good cause means
                 that a moving party, in order to support its claim for a transfer, must
                 satisfy the statutory requirements and clearly demonstrate that a
                 transfer is “[f]or the convenience of parties and witnesses, in the
                 interest of justice.” Thus, when the transferee venue is not clearly
                 more convenient than the venue chosen by the plaintiff, the
                 plaintiff’s choice should be respected. When the movant
                 demonstrates that the transferee venue is clearly more convenient,
                 however, it has shown good cause and the district court should
                 therefore grant the transfer.

Id.

      The preliminary question under § 1404(a) is whether the action “might have been brought” in

the destination venue. Volkswagen II, 545 F.3d at 312. After determining the suit could have been

filed in the destination venue, the Court weighs the parties’ private interests in convenience and


                                                     3
the public interest in the fair administration of justice. Id. at 315. The private interest factors

include:

         1.   the relative ease of access to sources of proof;
         2.   the availability of compulsory process to secure the attendance of witnesses;
         3.   the cost of attendance for willing witnesses; and
         4.   all other practical problems that make trial of a case easy, expeditious, and
              inexpensive.

Id. The public interest factors include:

         1.   the administrative difficulties flowing from court congestion;
         2.   the local interest in having localized interests decided at home;
         3.   the familiarity of the forum with the law that will govern the case; and
         4.   the avoidance of unnecessary problems of conflict of laws in the application of
              foreign law.

Id. The Fifth Circuit has clarified that these factors are not exhaustive or exclusive, and that none

is dispositive. Id.

                                       III.    ANALYSIS

A. Preliminary Inquiry

    The preliminary inquiry in the § 1404(a) analysis is whether the lawsuit could have been

brought in the division to which the movant seeks a transfer. Id. at 312. The venue statute provides

that venue is proper in a “judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred, or a substantial part of property that is the subject of the action

is situated.” 28 U.S.C. § 1391(b)(2). There is no dispute that the accident giving rise to Plaintiff’s

lawsuit occurred within the Western District of Texas. Thus, this case could have properly been

brought in any division, including the Waco Division, within the Western District of Texas.

B. Private Interest Factors

    1.        Relative Ease of Access to Sources of Proof

    The private interest factor concerning the relative ease of access to proof is focused on the

location of documentary and physical evidence. See Volkswagen II, 545 F.3d at 316. Although

                                                    4
some documents and other evidence can easily be transmitted electronically, the law is clear that

ease of access to proof remains a factor that must be considered when evaluating a case for transfer

under § 1404(a). Id.

   Defendants argue that because the accident occurred in Belton, and “important, non-party

witnesses” such as the police officers and emergency medical treatment providers reside in Belton,

the case should be transferred to Waco. Defendants, however, fail to acknowledge that Belton is

not located in the city of Waco, where the United States Courthouse for the Waco Division is

located. As noted, Belton is nearly equidistant between the United States Courthouses in Waco

and Austin. Specifically, Belton is located approximately 42 miles from the United States

Courthouse in Waco and 61 miles from the United States Courthouse in Austin. Thus, Defendants

are arguing that a difference of 19 miles from the sources of proof shows that transferring the case

to Waco would be clearly more convenient for the parties and in the interests of justice. The Court

finds that such a negligible difference between the two venues does not support transferring the

case to Waco.

   Defendants also point to witnesses to the accident who reside in Temple and Salado, Texas.

The Salado witnesses are nearly the same distance from the Austin and Waco courthouses, while

Temple is only a few miles closer to Waco. In addition, Plaintiff has identified two non-party

witnesses to the accident who live much closer to Austin than to Waco. See Dkt. No. 9 at p. 2.

   Plaintiff argues, moreover, that the major issue at trial will be the amount of damages Plaintiff

sustained as a result of his injuries. All of Plaintiff’s treating physicians are located in the Austin

Division, not the Waco Division. Id. at p. 3. Thus, most of the sources of proof regarding damages

in this case are located in the Austin Division, not the Waco Division. Accordingly, this factor

does not weigh in favor of transfer.



                                                    5
   2.      Availability of Process to Secure the Attendance of Witnesses

   The second private interest factor instructs the Court to consider the availability of compulsory

process to secure the attendance of witnesses, particularly non-party witnesses whose attendance

may need to be secured by a court order. Volkswagen II, 545 F.3d at 315. Rule 45 provides that a

Court has subpoena power over a witness to compel the witness’s attendance at a trial or hearing

within 100 miles of the witness’s residence, place of employment, or regular place of business.

Fed. R. Civ. P. 45(c)(1)(A). A Court, furthermore, may compel a person to attend a trial or hearing

within the state in which the person resides, is employed, or regularly transacts business if the

person is a party or party’s officer or is commanded to attend a trial and would not incur substantial

expense. Fed. R. Civ. P. 45(c)(1)(B). However, Rule 45 also states that a court may quash a

subpoena that requires a party or non-party to travel more than 100 miles to attend trial if the

person would incur substantial expense. Fed. R. Civ. P. 45(d).

   Defendants have not identified any non-party witnesses who reside outside the 100-mile range

of the federal subpoena if the case was tried in Austin. Plaintiff, however, has identified four

witnesses – Plaintiff’s treating medical providers – who are all outside of the 100-mile range of

the Waco courthouse. Accordingly, litigating this case in Waco would not be clearly more

convenient for these witnesses.

   In addition, all of the witnesses identified by the Defendants fall within both the Austin and

Waco Divisions’ subpoena power under Rule 45(c)(1)(B)(i). Litigating this case in Waco thus

would not be any more or less convenient for these witnesses. See Zamora v. Stroman, 2017 WL

2634190, at *4 (W.D. Tex. June 16, 2017) (finding that transferring case to Waco would not be

more convenient for nonparty witnesses where Waco and Austin both had subpoena power over

those witnesses). This factor does not weigh in favor of transfer.



                                                    6
   3.      Costs of Attendance for Willing Witnesses

   The third private interest factor is the cost of attendance for willing witness. As noted above,

Defendants argue that it would be more convenient for the witnesses located in Belton and Temple

to travel to Waco instead of Austin. As already noted, traveling a few extra miles does not

demonstrate a significant inconvenience for these witnesses.

   In contrast, Plaintiff has identified several of his treating physicians and medical providers who

reside within the Austin Division who will testify at the trial and would be inconvenienced if they

have to travel to Waco instead of Austin. In addition, Plaintiff has identified several other witnesses

who reside in the Austin Division, including his wife and co-workers, who also will testify at trial

regarding Plaintiff’s injuries and pain and suffering. These witnesses would be inconvenienced if

they had to travel to Waco instead of Austin. “In general, a transfer should not be made where the

only practical effect is to shift inconvenience from the moving party to the non-moving party.”

Zurich Am. Ins. Co. v. Tejas Concrete & Materials Inc., 982 F. Supp. 2d 714, 726 (W.D. Tex.

2013) (internal citation omitted).

   All of the Defendants in this case reside are non-Texas residents. As noted, King resides in

Arkansas and Beli resides in Michigan. Looney is an Arkansas corporation and Express is a

Michigan corporation. Accordingly, all of these party witnesses would be equally inconvenienced

by traveling to either Waco or Austin. See Zamora, 2017 WL 2634190, at *4 (finding that out-of-

state witnesses would be similarly inconvenienced if the case was tried in either Waco or Austin).

Moreover, as Plaintiff points out, the Austin airport is a major international airport served by

numerous airlines and daily flights. In contrast, the Waco airport is a small regional airport which

is served by only one airline. Accordingly, these witnesses also would be more inconvenienced by

traveling to Waco rather than to Austin. Accordingly, this factor weighs against transfer.



                                                    7
   4.      All other Practical Problems

   The fourth private interest factor is “all other practical problems that make trial of a case easy,

expeditious, and inexpensive.” Volkswagen II, 545 F.3d at 315. Defendants have failed to identify

any other practical problems that would arise that favor transferring this case to Waco. This factor

therefore weighs against transfer.

   In sum, Defendants have failed to show that any of the private factors weigh in favor of

transferring the case to the Waco Division.

C. Public Factors

   Defendants have failed to address any of the public factors and thus has failed to sustain their

burden of proof on these factors.

D. Conclusion

   Defendants have not shown “good cause” for transfer of the instant case to the Waco Division.

Defendants had the burden to “clearly demonstrate that a transfer is ‘[f]or the convenience of

parties and witnesses, in the interest of justice.’” Volkswagen II, 545 F.3d at 314 (quoting 28 U.S.C.

§ 1404(a)) (emphasis added). The Court finds Defendants have not met their burden of showing

venue is clearly more convenient in the Waco Division for the parties and witnesses in this case.

“[W]hen the transferee venue is not clearly more convenient than the venue chosen by the plaintiff,

the plaintiff’s choice should be respected.” Id. at 315. Accordingly, Defendants’ Motion to

Transfer Venue should be denied.

                                 IV. RECOMMENDATION

   Based on the foregoing, the undersigned RECOMMENDS that the District Court DENY

Defendants Phillip King and Michael Looney Trucking, LLC’s Opposed Motion to Transfer

Venue (Dkt. No. 3).



                                                    8
   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Lee Yeakel.

                                      V. WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except upon grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on December 5, 2019.



                                         SUSAN HIGHTOWER
                                         UNITED STATES MAGISTRATE JUDGE




                                                   9
